DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 of U.S. Patent No. 11284141 Although the claims at issue are not identical, they are not patentably distinct from each other because independent the limitations of claims 1-22 of the current application are included in claims 1, 2, 3 of the U.S. Patent No. 11284141 with obvious wording variations.
As an example, claim 1 of the current application are compared with claim 1 of U.S. Patent No. 11284141 in the following table:
Claim 1 of the current application 
Claim 1 of U.S. Patent No. 11284141 
1. a system for providing an experience comprising:
a processor; 
a non-transitory computer-readable medium; and 
stored instructions translatable by the processor to perform:
receiving one or more media assets over a computing network from one or more media sources;
ingesting the one or more media assets across a distributed network to create one or more media asset outputs;
fetching a remote configuration from an experience management system;
synchronizing one or more media asset outputs across a plurality of ingest servers;
providing a common set of configuration parameters from an ingest manager to the plurality of ingest servers; 
 uploading the one or more synchronized media asset outputs over a computing network; 
performing a time segmentation step prior to uploading the ingested media from the ingestion servers to a processing engine; and 
delivering the ingested and synchronized media asset outputs to one or more end user devices via the experience management system connected to the system over the computer network.

1. A system for providing an experience comprising: 
a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor to perform: receiving one or more media assets over a computing network from one or more media sources; 
muxing one or more media assets into media asset outputs for a single monitoring feed which is consumed by one or more autopilot servers to allow generation of one or more autopilot programs; 
preparing autopilot program distribution wherein a first mode of distribution is generating autopilot journals from one or more commands received from each autopilot generator, and a second mode of distribution is embedding autopilot information as an alternative track into the one or more media asset outputs; generating autopilot metadata describing the available autopilot programs in the experience; 
delivering the media asset outputs including any embedded autopilot information to one or more end user devices via an experience management system connected to the system over the computer network; reading the autopilot information, wherein the step of reading is selected from obtaining autopilot information from embedded metadata in the media asset ouputs, and fetching information from an event journal based on the autopilot metadata; 
operating an autopilot in an ongoing mode; 
selecting a camera match based on the autopilot program indication; 
issuing a camera change command wherein the camera change command is optimized based on local lag mechanics to enable a preemptive camera changes; 
loading and substituting video chunks from a new camera based on a playback position; and loading a camera change when the autopilot is in the ongoing mode at a future timestamp in an updated autopilot information.


As disclosed above, for example, claim 1 of the current application are broader version of combinations of claims 1, 2, 3 of U.S. Patent No. 11284141 with obvious wording variations.

As disclosed above, for example, claim 17 of the current application are broader version of combinations of claims 1, 2, 3 of U.S. Patent No. 11284141 with obvious wording variations.

As disclosed above, for example, claim 23 of the current application are broader version of combinations of claims 1, 2, 3 of U.S. Patent No. 11284141 with obvious wording variations.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danovitz et al. (US 20170006314) (Danovitz).
 Regarding claim 1, Danovitz discloses a system for providing an experience comprising:
a processor; 
Fig. 4 for CPU 406
a non-transitory computer-readable medium; and 
Fig. 4 for memory 402
stored instructions translatable by the processor to perform:
receiving one or more media assets over a computing network from one or more media sources;
Fig. 4 for audio/video input 410
ingesting the one or more media assets across a distributed network to create one or more media asset outputs;
[0094] In an embodiment, central processing unit 406 may include functionality to perform the functions described herein using any input received by the media device 108. For example, the central processing unit 406 may be used to dynamically derive fingerprints from media content frames stored in the memory system 402. The central processing unit 406 may be configured to mark or identify media content or portions of media content based on tags, hash values, fingerprints, time stamp, or other suitable information associated with the media content. The central processing unit 406 may be used to modify media content (e.g., scale a video frame, etc.), analyze media content, decompress media content, compress media content, etc.
fetching a remote configuration from an experience management system;
[0058] for The user accounts may, for example, be created and managed by a service provider system 204, and each user account may be associated with one or more media devices 108 (e.g., based on a user account login at the media devices). Media content items stored at media content management devices 210 may be delivered to media devices 108 by the operator headend 202 using a transmission infrastructure 208.
synchronizing one or more media asset outputs across a plurality of ingest servers;
[0111] In an embodiment, each media device of a population may be configured to segment media content items based on a duration of time and the segmentation of each media device may be synchronized by a centralized media content management system. For example, each media device may initially define the boundaries of one or more segments based on a specified amount of time (e.g., ten seconds). As described in more detail below, a media device may send to the media content management system one or more segment identification values for the initially defined segments. Based on the segment identification values, the media content management system may send data to the media devices that enables the media devices to synchronize the segmentation. For example, if it is determined that a particular media device is defining segments that are one second out of alignment with other media devices, the data may instruct the particular media device to define one nine second segment and then resume defining ten second segments so that the segment boundaries are then synchronized. 
 providing a common set of configuration parameters from an ingest manager to the plurality of ingest servers; 
[0061] In an embodiment, a service provider system 204 comprises one or more computing devices generally configured to manage requests from media devices 108 (e.g., media content information and search requests, recording requests, playback requests, content deletion requests, pause point management across devices, etc.), and to manage storage of media content items across one or more operator headends 202 and cloud storage systems 206, among other services and features described herein.
 uploading the one or more synchronized media asset outputs over a computing network; 
[0118] At block 506, the media device may generate one or more values that identify the defined segments, also referred to herein as segment identification values. In general, a segment identification value can be any value that serves to identify a segment relative to other segments. In one embodiment, for example, segment identification values may be used to compare segments to other segments another for "sameness," the sameness of two segments corresponding to whether the segments represent the same, or substantially the same, portion of a media content item. As described in more detail hereinafter, one or more components of a cloud-based media content management system may compare segments using segment identification values to determine, for example, whether the system has received a copy of the same segment from another media device and to determine whether to instruct media devices whether to upload particular segments to a cloud storage system.
 performing a time segmentation step prior to uploading the ingested media from the ingestion servers to a processing engine; and 
[0123]-[0126] In one embodiment, in addition to generating a segment identification value, a media device may perform one or more error checks on a segment to identify possible data corruption. If a media device detects that a segment exhibits one or more instances of data corruption, for example, the media device may report the error to a media content management system to assist the system in determining whether the media device is to upload a particular segment to cloud storage. One example of an error check may include detecting a discontinuity or other error in metadata values associated with the segment, such as with PCR and/or PTS values. In general, PCR and PTS values increase monotonically with time over the segment, and the media device may flag a segment if the media device detects a decreasing pattern of PCR or PTS values.  
delivering the ingested and synchronized media asset outputs to one or more end user devices via the experience management system connected to the system over the computer network.
[0257] At block 1408, the media content items are sent to the media device from cloud storage. For example, the service provider system 204 may send the media content items directly to the media device, or may otherwise cause the media device to access the media content items from a cloud storage system managed by the service provider system 204. The new media device may download and store the media content items to local storage and/or may stream the media content items for playback. In this manner, the service provider system 204 may enable users to upgrade and/or replace media devices without losing access to media content previously recorded by the user's other media devices. 

Regarding claim 2, Danovitz discloses the system for providing an experience of claim 1, wherein the plurality of ingest servers are peer ingest servers.
[0123]-[0126]

Regarding claim 3, Danovitz discloses the system for providing an experience of claim 1, wherein experience is one or more of immersive and non-immersive.
[0123]-[0126]

Regarding claim 4, Danovitz discloses the system for providing an experience of claim 1, wherein the ingest servers are   managed by a node.
[0050] In an embodiment, system 100 may further include one or more IP-enabled media devices 108-2. In general, an IP-enabled media device 108-2 may refer to any type of computing device that is capable of receiving media content over one or more digital networks 104, such as the public Internet, intranet, LAN, WAN, etc., but which may or may not include a TV-tuner input. Examples of media devices 108-2 include, without limitation, STBs, DVRs, personal computers, smartphones, tablets, laptops, game devices, media servers, digital media receivers, televisions, terrestrial antennas, etc. A typical user may own several media devices 108, which may be located and used at various locations throughout the user's home and elsewhere. 

Regarding claim 5, Danovitz discloses the system for providing an experience of claim 1, further comprising determining if the fetched remote configuration is a new configuration.
[0257] At block 1408, the media content items are sent to the media device from cloud storage. For example, the service provider system 204 may send the media content items directly to the media device, or may otherwise cause the media device to access the media content items from a cloud storage system managed by the service provider system 204. The new media device may download and store the media content items to local storage and/or may stream the media content items for playback. In this manner, the service provider system 204 may enable users to upgrade and/or replace media devices without losing access to media content previously recorded by the user's other media devices. 

Regarding claim 6,  Danovitz discloses the  system for providing an experience of claim 5, further comprising pushing a remote configuration to one or more LAN nodes. 
0050] In an embodiment, system 100 may further include one or more IP-enabled media devices 108-2. In general, an IP-enabled media device 108-2 may refer to any type of computing device that is capable of receiving media content over one or more digital networks 104, such as the public Internet, intranet, LAN, WAN, etc., but which may or may not include a TV-tuner input. Examples of media devices 108-2 include, without limitation, STBs, DVRs, personal computers, smartphones, tablets, laptops, game devices, media servers, digital media receivers, televisions, terrestrial antennas, etc. A typical user may own several media devices 108, which may be located and used at various locations throughout the user's home and elsewhere. 

 Regarding claim 7,  Danovitz discloses the  system for providing an experience of claim 5, further comprising scanning for changes in one or more LAN nodes.  
0050] In an embodiment, system 100 may further include one or more IP-enabled media devices 108-2. In general, an IP-enabled media device 108-2 may refer to any type of computing device that is capable of receiving media content over one or more digital networks 104, such as the public Internet, intranet, LAN, WAN, etc., but which may or may not include a TV-tuner input. Examples of media devices 108-2 include, without limitation, STBs, DVRs, personal computers, smartphones, tablets, laptops, game devices, media servers, digital media receivers, televisions, terrestrial antennas, etc. A typical user may own several media devices 108, which may be located and used at various locations throughout the user's home and elsewhere. 

Regarding claim 8, Danovitz discloses the system for providing an experience of claim 5, further comprising determining whether new devices are in communication with the system. 
[0054]

 Regarding claim 9, Danovitz discloses the system for providing an experience of claim 1, further comprising determining if an ingest trigger has been activated. 
[0130]

Regarding claim 17, Danovitz discloses a experience management system for providing an experience comprising: 
 a processor; 
Fig. 4 for CPU 406
 a non-transitory computer-readable medium; 4 stored instructions translatable by the processor: 
Fig. 4 for memory 402
 a frontend in communication with a database; 
Fig. 4 for audio/video input 410
 a backend in communication with the frontend and the database; 
[0094] In an embodiment, central processing unit 406 may include functionality to perform the functions described herein using any input received by the media device 108. For example, the central processing unit 406 may be used to dynamically derive fingerprints from media content frames stored in the memory system 402. The central processing unit 406 may be configured to mark or identify media content or portions of media content based on tags, hash values, fingerprints, time stamp, or other suitable information associated with the media content. The central processing unit 406 may be used to modify media content (e.g., scale a video frame, etc.), analyze media content, decompress media content, compress media content, etc.
 one or more media sources and authorization systems configured to provide at least one of media and data to the backend; and  
[0094] In an embodiment, central processing unit 406 may include functionality to perform the functions described herein using any input received by the media device 108. For example, the central processing unit 406 may be used to dynamically derive fingerprints from media content frames stored in the memory system 402. The central processing unit 406 may be configured to mark or identify media content or portions of media content based on tags, hash values, fingerprints, time stamp, or other suitable information associated with the media content. The central processing unit 406 may be used to modify media content (e.g., scale a video frame, etc.), analyze media content, decompress media content, compress media content, etc.
one or more ingestion servers, processing engines, analytics collectors, client applications, and content delivery services configured to provide and receive signaling information from the backend.  
[0118] At block 506, the media device may generate one or more values that identify the defined segments, also referred to herein as segment identification values. In general, a segment identification value can be any value that serves to identify a segment relative to other segments. In one embodiment, for example, segment identification values may be used to compare segments to other segments another for "sameness," the sameness of two segments corresponding to whether the segments represent the same, or substantially the same, portion of a media content item. As described in more detail hereinafter, one or more components of a cloud-based media content management system may compare segments using segment identification values to determine, for example, whether the system has received a copy of the same segment from another media device and to determine whether to instruct media devices whether to upload particular segments to a cloud storage system.
 [0123]-[0126] In one embodiment, in addition to generating a segment identification value, a media device may perform one or more error checks on a segment to identify possible data corruption. If a media device detects that a segment exhibits one or more instances of data corruption, for example, the media device may report the error to a media content management system to assist the system in determining whether the media device is to upload a particular segment to cloud storage. One example of an error check may include detecting a discontinuity or other error in metadata values associated with the segment, such as with PCR and/or PTS values. In general, PCR and PTS values increase monotonically with time over the segment, and the media device may flag a segment if the media device detects a decreasing pattern of PCR or PTS values.  
 [0257] At block 1408, the media content items are sent to the media device from cloud storage. For example, the service provider system 204 may send the media content items directly to the media device, or may otherwise cause the media device to access the media content items from a cloud storage system managed by the service provider system 204. The new media device may download and store the media content items to local storage and/or may stream the media content items for playback. In this manner, the service provider system 204 may enable users to upgrade and/or replace media devices without losing access to media content previously recorded by the user's other media devices. 

Regarding claim 18, Danovitz discloses the experience management system for providing an experience of claim 17 wherein the frontend provides user access to the experience management system.  
[0257] At block 1408, the media content items are sent to the media device from cloud storage. For example, the service provider system 204 may send the media content items directly to the media device, or may otherwise cause the media device to access the media content items from a cloud storage system managed by the service provider system 204. The new media device may download and store the media content items to local storage and/or may stream the media content items for playback. In this manner, the service provider system 204 may enable users to upgrade and/or replace media devices without losing access to media content previously recorded by the user's other media devices. 

Regarding claim 19, Danovitz discloses the experience management system for providing an experience of claim 17 wherein the frontend obtains information about available ingest managers, processing engines and
delivery methods from the backend. 
[0291] In an embodiment, the method or non-transitory computer readable medium further comprises: based on a cloud storage deletion policy, removing the media content item from a list of media content items available to a user account associated with the media device; determining that a user associated with the user account purchased additional cloud storage space; based on determining that a user associated with the user account purchased additional cloud storage space, adding the media content item from the list of media content items available to the user account.

 	Regarding claim 20, Danovitz discloses the experience management system for providing an experience of claim 19 wherein the frontend provides production users to define experiences using one or more of the available ingest managers, processing engines and delivery methods from the backend. 
[0257] At block 1408, the media content items are sent to the media device from cloud storage. For example, the service provider system 204 may send the media content items directly to the media device, or may otherwise cause the media device to access the media content items from a cloud storage system managed by the service provider system 204. The new media device may download and store the media content items to local storage and/or may stream the media content items for playback. In this manner, the service provider system 204 may enable users to upgrade and/or replace media devices without losing access to media content previously recorded by the user's other media devices. 

	 Regarding claim 21, Danovitz discloses the experience management system for providing an experience of claim 17 further comprising an admin module wherein the admin modules is configured to register and link media inputs. 
[0255] At block 1404, the media content management system receives data indicating a new association of a media device with the user account. For example, a user associated with the user account may register the new device with a service provider system 204 by providing user credentials at the media device. In response to user providing the user credentials, the new media device may send data to the service provider system 204 identifying the media device and the user account. The service provider system 204 may then store information indicating that the new media device is associated with the user account. For example, the new media device may be a device that the user purchased to upgrade an existing device the user owns, to supplement the media devices already owned by the user, to replace a failed device, etc. In one embodiment, the service provider 204 may limit a number of devices that each user is allowed to associate with a user account, or an additional fee may be charged depending on a number of devices associated.

	Regarding claim 22, Danovitz discloses a computer implemented method comprising the steps of: 
	 receiving one or more media assets over a computing network from one or more media sources;
[0094] In an embodiment, central processing unit 406 may include functionality to perform the functions described herein using any input received by the media device 108. For example, the central processing unit 406 may be used to dynamically derive fingerprints from media content frames stored in the memory system 402. The central processing unit 406 may be configured to mark or identify media content or portions of media content based on tags, hash values, fingerprints, time stamp, or other suitable information associated with the media content. The central processing unit 406 may be used to modify media content (e.g., scale a video frame, etc.), analyze media content, decompress media content, compress media content, etc.
ingesting the one or more media assets across a distributed network to create one or more media asset outputs; 
 fetching a remote configuration from an experience management system; 
[0058] for The user accounts may, for example, be created and managed by a service provider system 204, and each user account may be associated with one or more media devices 108 (e.g., based on a user account login at the media devices). Media content items stored at media content management devices 210 may be delivered to media devices 108 by the operator headend 202 using a transmission infrastructure 208.
 synchronizing one or more media asset outputs across a plurality of ingest servers; 
[0111] In an embodiment, each media device of a population may be configured to segment media content items based on a duration of time and the segmentation of each media device may be synchronized by a centralized media content management system. For example, each media device may initially define the boundaries of one or more segments based on a specified amount of time (e.g., ten seconds). As described in more detail below, a media device may send to the media content management system one or more segment identification values for the initially defined segments. Based on the segment identification values, the media content management system may send data to the media devices that enables the media devices to synchronize the segmentation. For example, if it is determined that a particular media device is defining segments that are one second out of alignment with other media devices, the data may instruct the particular media device to define one nine second segment and then resume defining ten second segments so that the segment boundaries are then synchronized. 
 providing a common set of configuration parameters from an ingest manager to  the plurality of ingest servers; 
[0061] In an embodiment, a service provider system 204 comprises one or more computing devices generally configured to manage requests from media devices 108 (e.g., media content information and search requests, recording requests, playback requests, content deletion requests, pause point management across devices, etc.), and to manage storage of media content items across one or more operator headends 202 and cloud storage systems 206, among other services and features described herein.
 uploading the one or more synchronized media asset outputs over a computing network; 
[0118] At block 506, the media device may generate one or more values that identify the defined segments, also referred to herein as segment identification values. In general, a segment identification value can be any value that serves to identify a segment relative to other segments. In one embodiment, for example, segment identification values may be used to compare segments to other segments another for "sameness," the sameness of two segments corresponding to whether the segments represent the same, or substantially the same, portion of a media content item. As described in more detail hereinafter, one or more components of a cloud-based media content management system may compare segments using segment identification values to determine, for example, whether the system has received a copy of the same segment from another media device and to determine whether to instruct media devices whether to upload particular segments to a cloud storage system.
 performing a time segmentation step prior to uploading the ingested media from  the ingestion servers to a processing engine; and 
[0123]-[0126] In one embodiment, in addition to generating a segment identification value, a media device may perform one or more error checks on a segment to identify possible data corruption. If a media device detects that a segment exhibits one or more instances of data corruption, for example, the media device may report the error to a media content management system to assist the system in determining whether the media device is to upload a particular segment to cloud storage. One example of an error check may include detecting a discontinuity or other error in metadata values associated with the segment, such as with PCR and/or PTS values. In general, PCR and PTS values increase monotonically with time over the segment, and the media device may flag a segment if the media device detects a decreasing pattern of PCR or PTS values.  
delivering the ingested and synchronized media asset outputs to one or more end  user devices via the experience management system connected to the experience  management system over the computer network. 
[0257] At block 1408, the media content items are sent to the media device from cloud storage. For example, the service provider system 204 may send the media content items directly to the media device, or may otherwise cause the media device to access the media content items from a cloud storage system managed by the service provider system 204. The new media device may download and store the media content items to local storage and/or may stream the media content items for playback. In this manner, the service provider system 204 may enable users to upgrade and/or replace media devices without losing access to media content previously recorded by the user's other media devices. 

Allowable Subject Matter
Claims 23 is allowed.
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422